Citation Nr: 1826189	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises 
in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $26,726.33.


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran requested a hearing before a member of the Board.  However, in an August 2017 statement, the Veteran withdrew his request for a hearing before the Board.  The hearing request is therefore deemed withdrawn and there is no bar to proceeding with the appeal.

This case was previously before the Board in March 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  In a prior and final March 2015 Board decision, the Board determined an overpayment was properly created in the amount of $26,726.33.  

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment; however, the Veteran was solely at fault in the creation of the overpayment of VA nonservice-connected pension benefits due to his acceptance of VA benefits exceeding the 10 percent rate while incarcerated as a felon.  

3.  The recovery of the overpayment of VA nonservice-connected pension benefits would not result in an undue financial hardship and it does not tend to defeat the purpose for which the benefits were intended.

4.  A failure of the Veteran to make restitution would result in unjust enrichment to the Veteran because he received monetary benefits to which he knew or should have known he was not entitled and there is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.




CONCLUSION OF LAW

The criteria for waiver of overpayment of nonservice-connected pension benefits in the amount of $26,726.33 have not been met.  38 U.S.C. §§ 5107, 5302, 5313 (2012); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965, 3.665 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he should be granted a waiver of overpayment as repaying the overpayment debt would result in financial hardship. Specifically, the Veteran asserts that he is on fixed income, which is solely provided by his VA benefits, and that he struggles with homelessness due to a lack of finances.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In October 2010 correspondence, the Veteran was notified of a proposed overpayment made on his nonservice-connected pension benefits due to his incarceration.  In October 2011 correspondence, the Veteran was notified of the overpayment. In April 2013 correspondence, the Veteran requested a waiver of the overpayment.  In the April 2013 decision by the COWC denying the Veteran's request for a waiver, the Veteran was provided notice of the provisions of 38 U.S.C. § 5302(a) and 38 C.F.R. § 1.963(b).  In the April 2013 decision by the COWC, it was determined that the debt was properly created based on the Veteran's incarceration.  In October 2013 correspondence, the Veteran was notified of the reduction in benefits due to his overpayment, in the amount of $250.00 monthly, which commenced December 2013.  In a prior March 2015 Board decision, the Board determined an overpayment was properly calculated in the amount of $26,726.33.  The Veteran did not appeal that decision.  The Board finds that the Veteran is not prejudiced by the Board considering the limited question of whether the debt is validly created.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As the overpayment has been deemed valid and correctly calculated, the Board must first determine whether waiver is precluded by fraud, misrepresentation, or bad faith in creation of the overpayment.  The Board finds no evidence to support any of those preclusions.  The Veteran was incarcerated, and while he should have informed VA of his status, the Board finds that the failure to do so was not an action of fraud, misrepresentation, or bad faith.  

The Board now considers whether collection of the debt would be against equity and good conscience.  Ridings v. Brown, 6 Vet. App. 554 (1994).   The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2017).  

Consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor, whether actions of the debtors contribute to the creation of the debt; (2) balancing of faults, weighing fault of the debtor against the fault of VA; (3) undue hardship, whether collection would deprive the debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, whether failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment, whether reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965 (2017). 

The first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment.

The Veteran did not send appropriate notice to VA upon his incarceration in January 2009.  Therefore, VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to do so.  Rather, he continued to accept benefits to which he knew or should have known that he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation, whether or not he had actual notice, he knew or should have known that he was prohibited from receiving full payments while incarcerated.  Therefore, he is solely at fault in the creation of the debt. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2) (2017).  The Board finds that VA acted promptly once it became aware of the Veteran's incarcerated status and was not at fault for the creation of the debt.  Thus, there is no fault on the part of VA which may outweigh the fault on the part of the Veteran in the creation of the debt.  

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The Veteran has asserted that because of the large debt amount, repayment of the debt would cause severe financial hardship for him, that even the repayment of the debt in $250.00 monthly installments caused financial hardship for him, and will most likely result in homelessness.

The Veteran has indicated that he may be able to pay $100 per month toward his debt, but still indicated that his income was limited and only provided by his VA benefits.  In July 2014 correspondence, the Veteran stated that he has no income other than his VA benefits and food stamps.  He listed monthly expenses in the amount of $500 for rent, and claimed expenses for his cell phone bill and storage locker.  He reported that he lived 2 miles from the nearest bus stop, and that due to his physical restraints he was unable to walk those 2 miles for public transportation.  In August 2017, the Veteran stated that he would be satisfied if the Board would waive the remainder of his approximate overpayment, if not the full amount, due to economic hardship.  He stated again that the VA benefits were his sole source of income, and that due to his financial situation it would be likely he would again be homeless.  

However, a review of the record does not show that the Veteran has made an attempt to renegotiate the amount of his monthly debt payment.  In the letters sent to the Veteran notifying him of his debt, and the balance of such, it is clearly noted that should the Veteran be unable to make the contemplated monthly payment amount, he should contact VA at a listed number in an effort to renegotiate the payment of his debt.  While the Veteran has indicated in correspondence that he could potentially pay less than the $250 per month currently recouped from his benefits payments, there is no indicated that he has contacted the appropriate offices in an effort to actually renegotiate the payment amount.  Further, the Board notes that the overpayment has nearly been recouped in full at this time.

Additionally, the Board acknowledges that there is an indication from the record that the Veteran struggles in his ability to maintain permanent housing.  However, the most recent correspondence of record indicated that he was staying with friends.  Further, while the Veteran has reported that his sole source of income was his VA benefits and monthly food stamp allotments, the Board notes that there is an indication from the record that the Veteran's service-connected posttraumatic stress disorder (PTSD) has increased in severity.  However, it does not appeal that he has made an attempt to file a claim for increased compensation for that disability.  If the Veteran's financial situation was that dire, it tends to follow that he would apply for increased compensation in an effort to alleviate that hardship.  

Therefore, while the Veteran has presented some evidence of financial hardship, the Board cannot conclude that the recovery of the overpayment would cause undue financial hardship. 

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the recovery of the overpayment does not tend to defeat the purpose for which the benefits were intended.  In this regard, as noted above, the Veteran has asserted some financial hardship and it is clear from the fact that he is eligible for receipt of nonservice-connected pension benefits, that he is unable to work and meets minimum income eligibility requirements.  However, there is an indication from the record that with the aid and support of friends and serviced at VA, the Veteran has been able to provide for himself despite the recovery of the overpayment.  Additionally, as noted above, there is no indication from the record that the Veteran has made the proper attempts to renegotiate his payment, indicating that while repayment of his debt might not put him in the best financial picture, it is not preventing him from providing for himself.  Therefore, the Board finds that recovery of the overpayment does not tend to defeat the purpose for which the benefits were intended.

The Board finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make nonservice-connected pension benefit payments at the full-time rate after the Veteran was incarcerated.  The additional full payments were not warranted starting 61 days after incarceration.  Therefore, to allow the Veteran to retain the overpaid nonservice-connected pension benefits would constitute unjust enrichment.  

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question, especially in light of the fact that, at this point, the overpayment has nearly been recouped in full.  The Veteran has been found to be at sole fault in the creation of the debt, and the retention of the overpayment would therefore unjustly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Furthermore, he did not relinquish a valuable right or incur a legal obligation in reliance on VA continuing to pay nonservice-connected pension benefits at a non-reduced rate.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA nonservice-connected pension benefits is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $26,726.33 is denied. 




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


